Exhibit 10.5
AGREEMENT
     This Agreement (“Agreement”) is made and entered into as of 10th day of
August, 2006, by and between Kidville, NY, LLC, a limited liability company
organized under the laws of the State of New York, with its principal place of
business at 163 East 84th Street, New York, New York 10028 (hereinafter
“Kidville”) and Little Maestros, LLC, a limited liability company organized
under the laws of the State of New York, with its principal place of business at
169 East 69th Street, New York, New York 10021 (hereinafter, “LM”).
R E C I T A L S
     WHEREAS, Kidville is engaged in the establishment of integrated venues
featuring developmental classes, creative activities and services, retail and
food, for young children ages new born to five years, as well as for their
parents and caregivers; and
     WHEREAS, LM is engaged in providing music and related classes for infants
and young children (each, an “LM Class”, together, the “LM Classes”) in the New
York City metropolitan area; and,
     WHEREAS, LM desires to enter into an agreement whereby LM will (i) engage
Kidville to perform certain administrative services with respect to the LM
Classes; (ii) provide certain consulting services to Kidville with respect to
its music programs generally; and (iii) license to Kidville all the LM Assets
(as hereinafter defined) utilized by LM in connection with the LM Classes on the
terms and conditions provided for herein.
     NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
     1. Administrative Services; Power of Attorney. LM hereby irrevocably
appoints Kidville, for the Term (as defined herein), as its sole and exclusive
administrator and manager to provide all of the administrative, management and
support services and supplies necessary to efficiently and effectively operate
the LM Classes, and Kidville accepts such appointment. In connection with the
foregoing appointment, LM shall and does for the Term hereof hereby grant to
Kidville an exclusive special power of attorney and shall and does for the Term
hereof hereby appoint Kidville as LM’s exclusive true and lawful agent and
attorney-in-fact, and Kidville hereby accepts such special power of attorney and
appointment, solely for the following purposes: (i) to bill students in the LM
Classes, in the name and on behalf of LM, for goods and services rendered by LM;
(ii) to administer LM’s accounts receivable with respect to the LM Classes;
(iii) to collect, receive, take possession of, endorse in the name of LM, and
deposit or transfer into an operating account in the name of Kidville, any
notes, checks, money orders, payments and any other instruments received or sums
collected in payment for goods and services provided with respect to the LM
Classes; and (iv) to direct any and all third party payors to deposit into the
operating account by electronic funds transfers all payments due as
reimbursement for goods and services provided with respect to the LM Classes.
Kidville shall provide to LM, electronically (or as

 



--------------------------------------------------------------------------------



 



otherwise agreed) within 15 days of the end of each month during the Term, a
detailed report setting forth the number, type and location of LM Classes
conducted by Kidville during the preceding month.
               (a) Consideration. For its services under this Section 1,
Kidville shall receive all of the tuition paid by the students of the LM Classes
with respect thereto. Kidville shall be responsible for paying all expenses
relative to the operation of the LM Classes accruing after January 1, 2007,
including, without limitation, (i) the LM Consulting and License Fee as provided
in Section 2 below, (ii) LM Teacher salaries and benefits as provided in
Section 1(b) below, (iii) all supplies and support services, liability, workers
compensation and all other insurance relating to Kidville’s operation of the LM
Classes, (iv) transportation of LM Teachers to locations outside of New York
City solely for LM Classes, (v) replacement of mats at 69th Street, and (vi)
purchase of head sets, props, puppets (currently $400 to $1,800 each), books,
instruments and other items required for classes, all of which shall remain the
property of LM upon termination or expiration of this Agreement. Notwithstanding
the foregoing, LM shall be entitled to the revenues from all LM Classes
occurring prior to January 1, 2007 at locations other than 344 East 69th Street,
New York, New York received at any time after January 1, 2007.
               (b) LM Teachers. All teachers of LM Classes in the New York City
metropolitan classes shall be the employees of LM (“LM Teachers”), who shall
hire, engage, terminate or otherwise retain such LM Teachers consistent with
prior hiring practices. Kidville shall be responsible for the day to day
supervision of all teachers. The salaries, wages, fees and benefits (if any) of
the LM Teachers relative to the LM Classes in the New York City metropolitan
area (the “LM Teacher Payroll”) shall be paid or provided to such LM Teachers
directly by Kidville through a third party payroll support provider. The LM
Teacher Payroll chart attached hereto as Annex A (the “LM Teacher Payroll
Chart”) sets forth wages for LM Teachers based on job description and tenure.
Absent the prior written agreement of Kidville, wages for LM Teachers hired
after the date hereof will be in accordance with the LM Teacher Payroll Chart
and current LM Teachers will be paid whatever wages they made, on average, per
class for the Fall 2006 semester. The LM Teacher Payroll Chart may be amended
from time-to-time by the mutual consent of the parties. Kidville covenants and
agrees that it shall provide all payroll reports respecting LM Teachers to LM
promptly (and in any event within two (2) business days) following receipt. The
teachers of LM Classes conducted by Kidville outside the New York City
metropolitan area shall be the employees of Kidville for all purposes.
               (c) LM covenants and agrees that it shall immediately, and for
the term hereof, discontinue offering LM Classes other than those managed and
operated by Kidville hereunder. Notwithstanding anything in this Section 1 to
the contrary, LM shall be permitted to run all LM birthday parties, special
events (i.e., Halloween Parties) and concerts and Kidville shall not perform any
services or receive compensation with respect thereto. If by September 30, 2011
this Agreement has not been extended beyond the Term, LM shall have the right to
mail registration forms for Winter 2012 classes to all existing and

 



--------------------------------------------------------------------------------



 



potential customers of LM Classes and retain all fees collected in connection
therewith.
     2. Consulting Agreement. (a) Kidville, for the Term hereof, hereby retains
LM, and LM accepts and agrees, to serve as an independent general advisor and
consultant to Kidville on all matters relating to the LM Classes, and shall, at
the request of Kidville, provide the services of Marni Konner (“Konner”) to
write lesson plans and develop classes commensurate in style, quality and
standards as current classes and lesson plans, and shall be responsible for
quality control of LM Classes in the New York City metropolitan area only
(collectively the “Services”), subject to the terms and conditions of this
Agreement (the “Consulting Agreement”).
               (b) LM agrees to utilize its best commercial efforts in the
provision of the Services described herein; that it shall provide such Services
to Kidville on an exclusive basis; and agrees that it will devote such time
during the term hereof as is reasonably necessary to provide the Services.
               (c) In full consideration of the Services to be performed under
this Section 2 by LM and on account of the license to use the Licensed Rights
(as described in Section 3 below), Kidville shall pay to LM, and LM shall
accept, an annual fee (the “Consulting and License Fee”) in such amount and
allocated as set forth on Annex B.
               (d) In addition to any fees that may be payable by Kidville to LM
hereunder and payment or reimbursement of LM Teacher Payroll and any other
reimbursements provided for herein, Kidville shall reimburse LM promptly upon
request from time-to-time for (i) out-of-pocket expenses reasonably and actually
incurred in connection with LM’s performance hereunder, including entertainment
expenses not to exceed $25,000 per year, (ii) the actual cost for LM to maintain
the health insurance plan currently in place and covering those employees of LM
currently so covered, including any premium increases thereto; (iii) an
assistant to Konner, currently employed at $800 per week; (iv) salary of a
supervisor of teacher training (currently billed at $30 per hour) plus trainee
time (currently billed at $25 per hour).
               (e) LM covenants and agrees that it shall devote one hundred
percent (100%) of Konner’s working time to the performance of LM’s Services
hereunder as well as to development, use and exploitation of the Licensed Rights
(as hereinafter defined) and other proprietary intellectual property, including,
without limitation, the operation of LM birthday parties, special events (i.e.,
Halloween Parties), concerts as described herein, and the development of
television properties, DVDs, all other media, books, clothing, toys and any
other matter, and LM shall not permit or otherwise suffer Konner providing
consulting services, advise or intellectual property (whether or not same
involves or otherwise encompasses the Licensed Rights) to any person or entity
other than Kidville. Notwithstanding the foregoing, nothing herein shall be
deemed to prohibit Konner from engaging or being engaged in other business
ventures provided, that (A) such activities do not interfere with the
performance of Services by LM hereunder; (B) Konner does not spend

 



--------------------------------------------------------------------------------



 



greater than four (4) hours in any week, in the aggregate, on such pursuits; and
(C) such activities do not otherwise violate any of the terms and conditions of
this Agreement.
     3. License. (a) Subject to LM’s right to operate LM birthday parties,
special events (i.e., Halloween Parties), concerts as described herein,
television, DVD, all other media, books, clothing, toys and any other matter (as
to which all revenue therefore shall belong to LM) except the LM Classes, LM
grants to Kidville, for the Term hereof, a personal, exclusive, worldwide,
fully-paid up license to use all proprietary and other property rights and
interests owned by LM with respect to the advertising, marketing, promotion and
operation of the LM Classes, including, the LM’s rights in and to the “LITTLE
MAESTROS” and “MAESTROVILLE” trademarks and service marks, and such other
related trademarks, service marks, logo types, insignias, trade dress designs
and commercial symbols now existing and hereafter created or exploited by LM
(the “LM Marks”) and LM’s distinctive plan for the operation of the LM Classes
and related products and services, which plan includes but is not limited to the
exploitation of the LM Marks, as well as policies, standards, procedures,
customer records, mailing lists, class itineraries, lesson plans, copyrighted
materials, signs and related items as existing on the date hereof and as further
developed and supplemented during the term hereof, and the reputation and
goodwill of LM and the LM Marks (together, the “Licensed Rights”). It is
specifically understood and agreed that Kidville may not change or modify the
Licensed Rights including the nature and scope of the programs offered in LM
Classes or any of the materials used in the LM Classes without LM’s approval
which shall not be unreasonably withheld delayed or conditioned. Such approval
shall be deemed to have been given if LM does not disapprove in writing within
ten (10) business days of receiving a written request therefor. For purposes of
this Section 3(a) a request by Kidville for approval from LM shall be effective
as of the date same is sent by either facsimile or e-mail, or received by LM via
hand delivery or any nationally recognized overnight carrier. In furtherance of
the foregoing, it is further acknowledged and agreed that LM has built
significant goodwill in the Licensed Rights and that complete ownership,
dominion and control over the same shall rest entirely with LM.
               (b) Kidville admits the validity of, and agrees not to challenge
LM’s rights in and to the Licensed Rights. Kidville also agrees that any and all
rights that may be acquired by the use of the Licensed Rights by Kidville shall
inure to the sole benefit of LM. In this regard, Kidville, when exploiting the
Licensed Rights hereunder shall notify, to the extent reasonably practical under
the circumstances, the public of LM’s ownership of such Licensed Rights.
Kidville shall not use the Licensed Rights except as contemplated by this
Agreement and in connection with its performance hereunder. Kidville shall, at
LM’s expense, execute any document reasonably requested by LM from time to time
to protect any such right in LM.
               (c) Kidville covenants and agrees that it shall not at any time
following this Agreement, use or seek to register “LITTLE MAESTROS” standing
alone or any “LITTLE MAESTROS” compound trademark, or to register in any country
any name or

 



--------------------------------------------------------------------------------



 



mark resembling or confusingly similar to the LT Marks. If any application for
registration is, or has been filed in any country by Kidville which relates to
any name or mark which is confusingly similar, deceptive or misleading with
respect to the LM Marks, Kidville shall immediately abandon any such application
or registration or, at LM’s request, assign it to LM.
               (d) Kidville shall provide LM with an updated mailing list
concerning the LM Classes within 10 days after following the end of each monthly
period during the Term hereof. Notwithstanding anything herein to the contrary,
both Kidville and LM shall be permitted to use the customer information and
mailing list included in the Licensed Rights in perpetuity.
               (e) LM covenants and agrees to timely seek to effect
registration, further registration of, maintenance and renewal of the LM Marks
created or otherwise developed following the date hereof.
               (f) Kidville shall be entitled, without notice, to sublicense any
of its rights hereunder to its subsidiaries and affiliated entities without the
prior written consent of Licensor. In no event shall any such sublicense
agreement include the right to grant any further sublicenses. Any such
sublicense shall terminate upon the termination of the license granted Kidville
hereunder, subject to Section 5 below.
     4. LM Classes. LM shall, jointly with Kidville, send a notice to the family
of each student currently in an LM Class (the “LM Students”) advising of the
management and operation of the LM Classes by Kidville which notice shall be
satisfactory to LM in its reasonable discretion.
     5. Term and Termination.
               (a) Term. The term of this Agreement shall commence on the date
hereof and shall continue, unless sooner terminated as provided herein, up to
and including the December 31, 2011 (the “Term”).
               (b) Termination. Subject to the continuing obligations arising
from a breach hereof and those terms and obligations that survive cessation of
this Agreement by the clear import of their language, this Agreement and all
rights relevant thereto shall cease upon the earlier of termination, for
whatever reason, or expiration, except that the exercise of any right of
termination under this Section 5(b) shall not affect any rights which have
accrued prior to termination and shall be without prejudice to any other legal
or equitable remedies to which either party may be entitled by reason of such
rights.
                    (i) By Kidville.
                         (X) Without Cure. Kidville may terminate this Agreement
effective immediately (without right to cure by LM) at any time following the
time that (i) it

 



--------------------------------------------------------------------------------



 



becomes aware that, following the date of this Agreement, LM and/or Konner has
committed any act or become involved in any situation or occurrence which
Kidville, acting reasonably, beleives brings LM, Konner, the LM Marks, Licensed
Rights, LM Classes and/or Kidville into public disrepute, scandal or ridicule,
or shocks or offends the community, or derogates from the public image of any of
the foregoing, or (ii) it is enjoined from using all or any portion of the
Licensed Rights and same has resulted or is reasonably likely to result in a
material diminution of the value to be derived by Kidville hereunder, in either
instance by giving written notice to LM of such termination.
                         (Y) With Cure. Kidville shall have the right to
terminate this Agreement, after notice to LM and expiration of a thirty (30) day
cure period for all material defaults (excluding those set forth in
Section 5(b)(i)(X)) if said defaults are capable of being cured upon the breach
of any of the terms or conditions of this Agreement by LM.
     Upon any termination by Kidville, LM shall promptly thereafter receive all
accrued Consulting and License Fees.
                    (ii) By LM.
                         (X) Without Cure. LM shall have the right to terminate
this Agreement effective immediately (without right to cure by Kidville)
(1) upon the appointment of any receiver or trustee to take possession of the
properties of Kidville or of the commencement of any voluntary or involuntary
bankruptcy or similar proceeding, or any assignment for the benefit of its
creditors; or (2) upon the decision of a court of first impression having
competent jurisdiction to enjoin Kidville’s use of the Licensed Rights.
                         (Y) With Cure. LM shall have the right to terminate
this Agreement, after notice to Kidville and expiration of a thirty (30) day
cure period for all material defaults if said defaults (excluding those set
forth in Section 5(b)(ii)(X)) are capable of being cured, other than the default
in any payment or reimbursement obligation of Kidville hereunder, which must be
cured within two (2) business days notice thereof; provided, however, that this
Agreement may be terminated immediately in the event of three (3) or more
payment or reimbursement defaults in any continuous six (6) month period.
                    (iii) If this Agreement is terminated by LM, Kidville and
its permitted sublicensees shall have the right to complete the semester for all
LM Classes and thereafter shall promptly return to LM inventory which is on hand
at the time of termination.
     6. Representations and Warranties of LM. LM represents and warrants to
Kidville as follows:
          (a) LM is a limited liability company duly organized and validly
existing under the laws of New York. LM has full limited liability company power
and authority to

 



--------------------------------------------------------------------------------



 



conduct its business as now carried on, and to carry out and perform its
undertakings and obligations as provided herein.
          (b) The execution and delivery of this Agreement and the consummation
by LM of the transactions contemplated hereby have been duly authorized by all
necessary actions on the part of LM.
          (c) This Agreement constitutes valid and binding obligations of LM,
enforceable in accordance with their respective terms subject to applicable
bankruptcy and other laws affecting the rights of creditors generally.
          (d) Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will (i) result in the
creation or imposition of any security interest, lien, charge or other
encumbrance (a “Lien”) upon the LM Assets under any agreement or commitment to
which the LM is a party or by which LM is bound, or to which the LM Assets are
subject, or (ii) violate any statute or law or any judgment, decree, order,
regulation or rule of any of any court or governmental authority.
          (e) LM is the owner of and has good title to the Licensed Rights, free
of all liens, claims, encumbrances and rights of third parties, except as may be
set forth herein and has a valid and subsisting common law right to use the
Licensed Rights as currently used in the conduct of the LM Classes and to grant
the license to Kidville hereunder; other than the license granted herein, there
are no license obligations of LM concerning or otherwise affecting the Licensed
Rights; to LM’s knowledge, no person is infringing, violating or
misappropriating any of the Licensed Rights in the New York City metropolitan
area; and there is no pending or, to LM’s knowledge, threatened claim by or
against LM with respect to any of the Licensed Rights or the use thereof and no
valid basis exists for any such claim.
          (f) LM is not involved in any actions, proceedings, or investigations,
which might materially or adversely affect the LM Marks or Licensed Rights or
which would prevent of hamper the transactions contemplated by this Agreement.
          (g) No consent of any person is necessary to the consummation of the
transactions by LM contemplated hereby.
          (h) The financial data and information heretofore provided by LM to
Kidville concerning LM and the LM Classes present fairly the financial condition
and operating results of LM as of the dates and during the periods indicated
therein; provided, however, LM does not represent the accuracy of the
handwritten spreadsheet with estimated LM Classes delivered to Kidville, but
instead represents that same was prepared in good faith.
     7. Representations and Warranties of Kidville. Kidville represents and
warrants to LM as follows:

 



--------------------------------------------------------------------------------



 



          (a) Kidville is a limited liability company duly organized and validly
existing under the laws of New York, and is duly qualified to do business in New
York. Kidville has full limited liability company power and authority to conduct
its business as now carried on, and to carry out and perform its undertakings
and obligations as provided herein.
          (b) The execution and delivery of this Agreement and the consummation
by Kidville of the transactions contemplated hereby have been duly authorized by
all necessary actions on the part of the Kidville.
          (c) This Agreement constitutes valid and binding obligations of
Kidville, enforceable in accordance with their respective terms, subject to
applicable bankruptcy and other laws affecting the rights of creditors
generally.
          (d) Neither the execution nor delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will violate any statute or
law or any judgment, decree, order, regulation or rule of any of any court or
governmental authority.
          (e) Kidville is not involved in any actions, proceedings, or
investigations, which would prevent of hamper the transactions contemplated by
this Agreement.
          (f) No consent of any person is necessary to the consummation of the
transactions by Kidville contemplated hereby.
          (g) The financial data and information heretofore provided by Kidville
to LM concerning Kidville present fairly the financial condition and operating
results of LM as of the dates and during the periods indicated therein.
     8. Covenants; Acknowledgements.
          (a) Kidville covenants that unless and until agreed to the contrary by
LM, Kidville shall maintain two (2) classes at the Scholastic Store in SOHO.
          (b) Kidville acknowledges and agrees that LM has no right to sublet
the premises at 344 East 69th Street, New York, New York (the “Church Lease”)
and commencing April 1, 2007 the rent charged at such Church location is
$1,600 weekly for the remainder of the Term. The Church Lease shall remain in
the name of LM. LM covenants that it shall maintain the Church Lease for the
Term of this Agreement.
          (c) Kidville covenants and agrees that it shall not hang banners
promoting Kidville at the locations of LM Classes not operated by Kidville.
          (d) Kidville acknowledges that LM has prior commitments to Kindermusik
and agrees that, notwithstanding anything in this Agreement to the contrary, LM
shall be permitted to perform its obligations and commitments to Kindermusik
prior to

 



--------------------------------------------------------------------------------



 



January 2007, if any, not involving the use and/or exploitation of the LM Marks.
          (e) Kidville covenants and agrees that it shall not have more than 23
students in any LM Class.
          (f) Each of Kidville and LM shall not commit any act which brings the
other into public disrepute, scandal or ridicule.
     9. Indemnification.
          (a) LM agrees to indemnify, defend and hold harmless Kidville, its
successors and assigns, and any entity owning or controlling Kidville and its
officers, directors, employees, agents and representatives (hereinafter
individually or collectively referred to as “Kidville Corporate”), from all
demands, claims, actions, or causes of action, assessments, losses, damages,
liabilities, costs and expenses, including, without limitation, interest,
penalties and court costs (including reasonable attorneys’ fees and expenses),
asserted against, resulting to or incurred, directly or indirectly, with respect
to (i) any failure by LM to perform any of its obligations under this Agreement
and (ii) any violation, infringement or misappropriation (or alleged violation,
infringement or misappropriation) of any third party’s copyright, trademark,
trade name, license or other similar intangible property rights resulting from
Kidville’s use of the Licensed Rights in compliance with all the terms and
conditions of this Agreement.
          (b) Kidville agrees to indemnify, defend and hold harmless LM, its
successors and assigns, and any entity owning or controlling LM and its owners,
officers, directors, employees, agents and representatives (hereinafter
individually or collectively referred to as “LM Corporate”) from all demands,
claims, actions or causes of action, assessments, losses, damages, liabilities,
costs and expenses, including without limitation, interest, penalties and court
costs (including reasonable attorneys’ fees and expenses), asserted against,
resulting to or incurred by LM and/or LM Corporate, directly or indirectly, with
respect to any failure by Kidville to perform any of its obligations under this
Agreement.
          (c) A party seeking indemnification (an “Indemnified Party”) shall
give prompt written notice to the party from whom indemnification is sought (an
“Indemnifying Party”) of any claim, suit or action to which said indemnification
may relate. The Indemnifying Party may not settle, or appeal, any claim, suit or
action or otherwise compromise such claim, suit or action without the
Indemnified Party’s prior written approval, which shall not be unreasonably
withheld. The Indemnified Party, at its own expense, shall have the right to
participate in the defense of any claims, suits, or actions. The above
indemnities are and will be deemed and construed to be continuing indemnities
and will survive for a period of one (1) year following the termination or
expiration of this Agreement.
     10. Binding Effect; Non-Assignability. This Agreement is binding on the
parties

 



--------------------------------------------------------------------------------



 



and their respective executors, administrators, legal representatives and
successors. This Agreement and the rights, duties and responsibilities of LM
hereunder are not assignable, in whole or in part. Kidville shall have the right
to assign this Agreement to any third-party acquiring all or a significant
portion of the assets of Kidville in an arms-length transaction, or to a
subsidiary or affiliated company in which Kidville shall have a controlling
interest, provided that notice of such assignment is given to LM. In the event
of the assignment of this Agreement by Kidville to a subsidiary or affiliated
company, Kidville shall remain primarily obligated under all of the provisions
of this Agreement.
     11. Notices. All notices, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been properly given if delivered by hand or by Federal Express courier or by
registered or certified mail, return receipt requested, with postage prepaid, to
the respective parties at the addresses above. Copies of any notice given
hereunder shall also be simultaneously given to:
Dennis Konner, Esq. and
Leslie J. Levinson, Esq.
Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, New York 10022
Fax. No. 212-895-2900
E-Mail: Dkonner@brownraysman.com
E-Mail: Llevinson@brownraysman.com
and
Seth P. Markowitz, Esq.
Markowitz & Roshco, LLP
530 Fifth Avenue – 23rd Floor
New York, New York 10036
Fax No. 212-944-7630
E-Mail: Smarkowitz@markowitzroshco.com
     12. Entire Agreement. This Agreement (including any schedules and exhibits
delivered hereunder) constitutes the entire agreement between the parties on the
subject matter hereof, superseding all prior agreements and understandings, oral
and written, and may not be amended except by a written instrument signed by all
parties hereto.
     13. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     14. Headings. The paragraph and other headings contained in this Agreement
are for reference only and shall not be deemed to be a part of this Agreement or
to affect the

 



--------------------------------------------------------------------------------



 



meaning or interpretation of any of its provisions.
     15. Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, or breach thereof, including, without limitation,
any claim that this Agreement, or any part hereof, is invalid, illegal or
otherwise voidable or void, shall be finally settled by binding arbitration by
open arbitrator in accordance with the American Arbitration Association rules of
commercial arbitration then prevailing. Any such arbitration shall be held in
New York, New York. The parties hereto shall use their best efforts and shall
request that any such arbitration be completed within six (6) months from the
date a request for such arbitration is made. The costs of such arbitration shall
be allocated among the parties as directed by the arbitrator. Both parties
hereby consent to the jurisdiction of the Federal and State Courts of New York,
New York for the entry of any order, award, judgment, decree or other remedy
resulting from such arbitration, and any of such may be entered by any court of
competent jurisdiction.
     16. Relationship Between the Parties. The relationship between the parties
hereto is that of independent contractors, and this Agreement is not to be
construed as creating a partnership, joint venture, master-servant,
principal-agent, or other relationship for any purpose whatsoever.
     17. Severability. If any provision of this Agreement is held to be invalid
or unenforceable, the remaining provisions shall be given full force and effect.
     18. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument. A facsimile or copy of this agreement shall be considered an
original, legal and binding document. Facsimile signatures shall be considered
original, legal and binding signatures.
     19. Other Activities
          (a) It is specifically understood and agreed that; provided the terms
and conditions of this Agreement are not otherwise violated, each of LM and
Kidville shall be free to pursue any other business or opportunity unrelated to
the LM Classes on whatever terms and conditions they determine and neither party
shall have any interest therein, except as otherwise specifically provided
herein.
          (b) Upon the expiration or termination of this Agreement for any
reason whatsoever, except to the extent otherwise expressly provided for herein,
Kidville shall immediately cease use of any of the Licensed Rights, shall return
the same to LM, shall account for all amounts due to LM, and shall take all
actions as shall be reasonably requested by LM from time to time, with any
out-of-pocket costs and expenses to be incurred by Kidville in connection
therewith to be at LM’s expense, to more fully return and restore all of the
Licensed Rights to LM.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
day and year first set forth above.

            LITTLE MAESTROS, LLC
      By:   /s/ Marni Konner         Name:   Marni Konner               
KIDVILLE, NY LLC
      By:   /s/ Andy Stenzler         Name:   Andy Stenzler             

UNDERTAKING BY MARNI KONNER:
     To induce KIDVILLE, NY, LLC to enter into the foregoing Agreement with
LITTLE MAESTROS, LLC, I acknowledge that I have read the foregoing Agreement and
I hereby approve its terms. Further, upon the terms and conditions set forth in
the Agreement, to devote one hundred percent (100%) of my working time to the
performance of LITTLE MAESTROS, LLC’s services thereunder as well as to
development of the LITTLE MAESTROS, LLC proprietary media business, and that I
will not provide consulting services, advise or intellectual property (whether
or not same involves or otherwise encompasses the assets of LITTLE MEASTROS,
LLC) to any person or entity other than KIDVILLE, NY, LLC. I further agree to
perform the obligations and abide by the restrictions contained in the foregoing
Agreement which are applicable to me. I confirm that LITTLE MAESTROS, LLC is
authorized and empowered to act on my behalf in connection with the foregoing
Agreement and provide my services thereunder and that any compensation due me
for my services to be performed thereunder is solely the responsibility of
LITTLE MAESTROS, LLC and not of KIDVILLE, NY, LLC. Notwithstanding the
foregoing, nothing herein shall be deemed to prohibit me from engaging or being
engaged in other business ventures provided, that (A) such activities do not
interfere with my performance hereunder and that of LM under the Agreement;
(B) I do not spend greater than four (4) hours in any week, in the aggregate, on
such pursuits; and (C) such activities do not otherwise violate any of the terms
and conditions of the Agreement.

                /s/ Marni Konner       MARNI KONNER, Individually             

 